Citation Nr: 1403909	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee arthritis or as due to undiagnosed illness.  

2.  Entitlement to service connection for a right thigh disorder, to include as secondary to service-connected right knee arthritis or as due to undiagnosed illness.  

3.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

4.  Entitlement to a compensable rating for degenerative joint disease (DJD) of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1996, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record in the Virtual VA e-folder.  The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain additional treatment records and afford the Veteran new VA examinations to evaluate the current severity of his right knee and low back disabilities.  Regarding the claims for service connection, remand is required to provide the Veteran notice pertaining to substantiation of undiagnosed illnesses under 38 C.F.R. § 3.317; to allow the Agency of Original Jurisdiction (AOJ) to consider the claims for service connection, to include as due to undiagnosed illness; and to obtain supplemental medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for a right hip disorder and a right thigh disorder, to include as due to undiagnosed illness pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, back, right hip and/or right thigh.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from the McDonald Army Health Center (AHC) and the Portsmouth Naval Medical Center (NMC), dated since March 2009; and (2) physical therapy records dated since August 2007, as referenced during treatment in March 2009.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected right knee disability.    

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected lumbar spine disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should identify any neurological impairment associated with the Veteran's service-connected lumbar spine disorder.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disorder.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

The examiner should also indicate whether the Veteran's service-connected lumbar spine disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks (b) at least 2 weeks, but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/Virtual VA e-folder, forward the claims file to the examiner that conducted the March 2010 VA examination, if available, for a supplemental medical opinion. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

If any of the evidence obtained on remand indicates that the Veteran has had a disorder of the right hip or right thigh at any time since around February 2010 (when he filed his claim for service connection), the examiner must provide an opinion as to whether the right hip and/or right thigh disorder: (1) began during active service; (2) is related to any incident of service; or (3) was caused or aggravated by a service-connected disability, including right and/or left knee arthritis.  

If there are symptoms related to the Veteran's claimed right hip and/or right thigh disorder, including joint or muscle pain, that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Service treatment records are negative for complaints regarding or treatment for the right hip or thigh.  On retirement examination in January 1996, clinical evaluation of the lower extremities was normal; although the examiner noted that the Veteran had questionable arthritis of both knees and the right ankle.  

* An August 2007 physical therapy record regarding treatment for the right knee documents that the Veteran complained of right hip pain following physical therapy sessions.  The position of anterior knee mobilization was changed from prone to sitting to prevent further hip pain.   A physical therapy record from later in August 2007 reports that the Veteran's hip pain had decreased with changes in positioning for exercises and mobilization.  

* A March 2009 treatment record from Portsmouth NMC documents that the Veteran had moderate to severe right knee osteoarthritis and was unable to fully extend the knee.  The Veteran reported to the clinician that his right knee was affecting his right hip due to loss in range of motion.  Examination of the hip revealed flexion to 110 degrees, external rotation to 60 degrees, and internal rotation to 30 degrees, with no pain throughout range of motion.  

* In his February 2010 claim for service connection, the Veteran asserted that his knees had deteriorated, especially on the right, causing additional stress on his thigh, hip, and back.  

* On VA examination in March 2010, the Veteran reported hip and thigh pain.  Examination of the right femur was within normal limits.  On examination, the right hip showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Right hip range of motion was within normal limits.  Right femur and right hip X-rays were within normal limits.  The examiner stated that there was no diagnosis in regard to the claimed bilateral hip and bilateral thigh conditions, as there was no pathology to render a diagnosis.  

The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain.

An explanation must be provided for each opinion or conclusion expressed.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinions. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations, including 38 C.F.R. § 3.317.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


